It was an action of ejectment, and in the trial of the case the plaintiff offered in evidence a conveyance in fee simple for the tract of land in controversy. The deed was executed by the defendant, and proved as to him. It also purported to be executed by several others, some of whom were married women; but as to these there was not such a probate as is required by law to admit the deed to registration. The defendant objected to the evidence because the femes covert had not been privately examined; but the judge received the evidence, because the deed was good against all the parties except the femes covert, and the defendant having signed the deed, the probate and registration in the county of Chatham, where the land lay, was good against him at all events. The husbands of the femes covert
who signed the deed are still living, and they also executed it. Judgment having been rendered against the defendant, he appealed.
We learn from the case that the deed was proved in Chatham County Court, and we must take it that it was duly registered, as there is no objection raised on that score. The deed, therefore, passed all the interest in the land which the defendant and the husbands of his sisters had in it. The deed certainly was evidence for the plaintiff. If the sisters are all alive, the plaintiff is entitled to recover his term in all the land mentioned in the declaration; as all the estate of the defendant and the estates of the husbands had, in right of their wives, passed to him by force of the deed. In the lands belonging to the wife in fee, which are in possession, the husband has an interest which his deed will pass; and at his death the wife or her heir may enter upon the husband's alienee. But during the lives of the husband and wife, or after her death, leaving issue, the bargainee of the husband has a good title during the husband's life. The judgment must be
PER CURIAM.                                                   Affirmed.